DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/2021, 12/11/2020, 10/23/2020, and 9/18/2019,  complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kürschner et al. US 2016/0209000.
Regarding  claim 1, Kürschner discloses (see at least Fig 1-7, [0033]-[0038]) a backlight unit (22) comprising: a light source unit (16) having one or more light sources (18); and a light treatment unit (Fig 5; light guiding device 2) having one or more light paths ([0037], any number of light sources 18) through which light emitted from the light source (2) passes while dispersed (Fig 5), and a reflecting surface (8) for reflecting the light having passed through the light path ([0037]).
Regarding claim 2, Kürschner discloses wherein the reflecting surface (Fig 2, reflection layer 8) is configured to form an obtuse angle with respect to the longitudinal direction of the light path ([0036], guidance of the light beam arriving from the light in-coupling side 4 to the effect that the light outcoupling by the light outcoupling side 10; which would form an obtuse angle).
Regarding claim 3, Kürschner discloses wherein the reflecting surface is formed as at least one of a flat surface, a convex curved surface (Fig 2 shows reflection layer 8 to be a convex curved surface with respect to side 4) and a concave curved surface.
	Regarding claim 4, Kürschner discloses wherein the light path has a reflective coating layer formed (Fig 2, reflection layer 8) on the surface thereof ([0035], reflection side 6 and the reflection layer 8 then deflect the light in the direction of the light outcoupling side 10).
	Regarding claim 5, Kürschner discloses an outside mirror for a vehicle (Fig 7, [0039], rearview device 22), comprising the backlight unit (22) of claim 1.
([0014], rearview and illumination system is pointed towards driver).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathieu et al. US 2016/0046239, Kuhn et al. US 2011/0211360, Foote et al. US 2009/0115631, and Lea US 2004/0196667 are rearview mirror systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARRIEF I BROOME/Examiner, Art Unit 2872